DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/22 has been entered.
The claims dated 8/8/22 are entered. Claims 5 and 10 are cancelled. Claims 1, 8, 12, and 15 are amended. Claims 1-4, 6-9, and 11-20 are pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schardt (US 6,026,804) in view of Rizzi (US 2017/0205147).

Regarding claim 1, Schardt teaches a header assembly comprising: a header body (78) comprising an inlet (16); an outlet (18); a first compartment (connected to 16 and 70a)  configured to receive a fluid from the inlet (16; Fig. 5) and direct the fluid to a first heat exchanger tube (70a); a second compartment (formed in 78 by baffle plate 88) configured to receive the fluid from a second heat exchanger tube (70b) and direct the fluid to a third heat exchanger tube (70c); a third compartment (also formed by baffle plate 88 in 78; Fig. 5) configured to receive the fluid from a fourth heat exchanger tube (70d) and direct the fluid to the outlet (18); and a removable baffle (88; Figs. 5-6) configured to separate the first through third compartments (see Fig. 5); the removable baffle comprises first (100; Fig. 6) and second (102) removable baffles, and the second removable baffle has a curved planar surface (see Fig. 6; the portion that curves just above the numeral 102); a governor assembly (94) configured to control a flowrate of the fluid based on a temperature of the fluid (Col. 7:52-55).
Schardt does not teach that the first and second removable baffles are formed from separate pieces joined at a channel.
Rizzi teaches that it is old and well-known to form baffles from multiple components (e.g. 10, 18) joined for support at a groove (see Fig. 6; groove where 18 meets 10).
It would have been obvious to one of ordinary skill in the art to form the device of Schardt with the removable baffles formed as distinct pieces joined at a groove, as taught by Rizzi, in order to provide for flexibility in the relative location of baffle components when expanding the heat exchanger to different numbers of pipes and/or passes (See Schardt, Col. 7:28-32).


Regarding claim 12, Schardt teaches a header assembly comprising a header body (78) comprising an inlet (16); an outlet (18); an inlet compartment (between 16 and 70a) configured to receive a fluid from the inlet and direct the fluid in a first direction (see solid flow arrows in Fig. 5); an outlet compartment (between 70d and 18) configured to receive the fluid flowing from a second direction and direct the fluid to the outlet (see flow arrows in Fig. 5); and one or more intermediate compartments (attached to 70d and 70c; Fig. 5) configured to receive the fluid flowing from the second direction (i.e. from 70b) and direct the fluid to flow in the first direction (i.e. into 70c; see Fig. 5); a removable baffle comprises first (100; Fig. 6) and second (102) removable baffles, and the second removable baffle has a curved planar surface (see Fig. 6; the portion that curves just above the numeral 102); a governor assembly (94) configured to control a flowrate of the fluid based on a temperature of the fluid (Col. 7:52-55).
Schardt does not teach that the first and second removable baffles are formed from separate pieces joined at a channel.
Rizzi teaches that it is old and well-known to form baffles from multiple components (e.g. 10, 18) joined for support at a groove (see Fig. 6; groove where 18 meets 10).
It would have been obvious to one of ordinary skill in the art to form the device of Schardt with the removable baffles formed as distinct pieces joined at a groove, as taught by Rizzi, in order to provide for flexibility in the relative location of baffle components when expanding the heat exchanger to different numbers of pipes and/or passes (See Schardt, Col. 7:28-32).


Regarding claim 15, Schardt teaches a heat exchanger assembly comprising; a plurality of heat exchanger tubes (70a-70d; Fig. 5) configured to transfer heat from a first fluid (gas in the combustion chamber 48) to a second fluid (flowing within the tubes); a first header (78) in fluid communication with the plurality of heat exchanger tubes (Fig. 5) comprising: an inlet (16); an outlet (18); a first header baffle (88) configured to at least partially separate an interior of the first header into a  first compartment (in communication with 70a; Fig. 5), second compartment (in communication with 70b, 70c; Fig. 5), and a third compartment (in communication with 70d; Fig. 5); and a second header (76) in fluid communication with the plurality of heat exchanger tubes (Fig. 5), comprising: a second header baffle (Fig. 5; central plate between 70b and 70c) configured to at least partially separate an interior of the second header into a first (90) and second (92) return compartment; wherein the assembly is configured to direct a flow of the second fluid from the inlet (16) and sequentially through the first compartment (see flow lines; Fig. 5), first heat exchanger tube (70a), first return compartment (90), second heat exchanger tube (70b), second compartment (see Fig. 5), third heat exchanger tube (70c), second return compartment (92), fourth heat exchanger tube (70d), and third compartment to the outlet (see flow lines Fig. 5); the first header baffle comprises first (100; Fig. 6) and second (102) removable baffles, and the second removable baffle has a curved planar surface (see Fig. 6; the portion that curves just above the numeral 102); a governor assembly (94) configured to control a flowrate of the fluid based on a temperature of the fluid (Col. 7:52-55). 
Schardt does not teach that the first and second removable baffles are formed from separate pieces joined at a channel.
Rizzi teaches that it is old and well-known to form baffles from multiple components (e.g. 10, 18) joined for support at a groove (see Fig. 6; groove where 18 meets 10).
It would have been obvious to one of ordinary skill in the art to form the device of Schardt with the removable baffles formed as distinct pieces joined at a groove, as taught by Rizzi, in order to provide for flexibility in the relative location of baffle components when expanding the heat exchanger to different numbers of pipes and/or passes (See Schardt, Col. 7:28-32).


Schardt further teaches:
the removable baffle comprises first (100; Fig. 6) and second (102) removable baffles, the first removable baffle is configured to at least partially separate the first and third compartments (see Fig. 5), and the second removable baffle is configured to at least partially separate the first through third compartments (see Fig. 5)and direct the fluid from the inlet to the first heat exchanger tube (70a; see flow lines in Fig. 5), per claims 2 and 17;
the second removable baffle (102) further comprises a curved planar surface (Fig. 6) configured to direct the fluid from the inlet (160 to the first heat exchanger tube (70a; see flow lines Fig. 5), per claim 3;
the first removable baffle further comprises a fluid bypass mechanism (central opening; see Fig. 6) configured to direct an amount of the fluid proximate he inlet (16) away from the first heat exchanger tube and toward the outlet (see dotted flow lines; Fig. 5), per claims 4 and 18;
each of the first through fourth (70a-70d) heat exchanger tube comprises a first through fourth number of heat exchanger tubes, respectively (see Fig. 5) and the first number (two; Fig. 5) is at least one greater than each of the second through fourth numbers (one; Fig. 5), per claim 7;
the header assembly further comprises: an inlet temperature sensor (installed through 85; Col. 6:49) to detect a temperature of the fluid proximate the inlet; and an outlet temperature sensor (94) configured to detect a temperature of the fluid proximate the outlet, per claims 9 and 16;
a sealing material (o-ring or full face gasket) configured to create a seal between the header and a tube sheet of the heat exchanger (Col. 7:41-43), per claim 11;
a return header body (76) comprising two or more return compartments (90, 92) each receiving fluid flowing from the first direction (from 70a and 70c, respectively) and directing the fluid to flow in the second direction (into 70b and 70d, respectively; see Fig. 5), per claim 13;
a plurality of heat exchanger tubes (70a-70d) fluidly connecting each of the return compartments to one or more of the inlet compartments (70a), outlet compartment (70d), and intermediate compartments (70b, 70c), per claim 14;
a plurality of support ribs (the ribs on either side of 98 in Fig. 5) configured to provide support to the first and second baffle portions (see Fig. 5; the second baffle portion receives support at least through the connection to the first baffle portion), per claim 19;
a protrusion on an inside surface of the second header (the protrusion immediately above 70b in Fig. 5) is configured to direct the second fluid toward the plurality of heat exchanger tubes (fluid encountering this protrusion from the left will necessarily gain a downward vector, which is in the direction of 70b), per claim 20.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Huff (US 5,160,474).
Schardt teaches all  the claimed limitations, including the second baffle forming a seal with a tube plate (at the ends of 102 and 104) but does not teach a channel or sealing material.
Huff teaches that it is old and well-known in the art when attaching elements (such as 18) to a tube sheet (such as 14) to form a channel (20) in the element which receives (see Fig. 4) a sealing material (12) for forming a seal between the element and the tube sheet.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Schardt with the channel and seal, as taught by Huff, in order to provide a more secure and leak-proof joint between the baffle and tubesheet.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Rizzi and CN 210781876 (‘876).
Schardt teaches all  the claimed limitations, including a port on the header (85) that receives at least one of a temperature sensor and a water chemistry sensor (Col. 6:49), but not a port for each of a temperature and chemistry sensor. 
‘876 teaches that it is old and well-known to provide a pH sensor to a heat exchanger (see, e.g., abstract).
It would have been obvious to one of ordinary skill to provide the device of Schardt, as modified, with an additional port for a pH sensor, as taught by ‘876, in order to allow for monitoring of water characteristics other than temperature which may affect the devices function (such as corrosion due to off-balance pH).

Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive.
The applicant asserts that the governor of Schardt does not “continuously control” the flowrate. This is not persuasive. After the temperature of the fluid reaches the desired temperature the governor continuously maintains an open position, thus controlling the flowrate to be at ‘full’.
If the applicant intends for the claim to cover more nuanced concepts he is invited to recite them in the claims. It is noted, however, in order to streamline any further prosecution along these lines that other systems of Schardt do recite different thermal control systems (see, e.g., Col. 6:50-51).
Claim 8 has been rejected above with new grounds and is therefore not discussed separately here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763